Citation Nr: 1616222	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  06-17 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to June 1968, with prior and subsequent reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran testified at a personal hearing before the undersigned, and a transcript of that hearing is of record.  In April 2014 and May 2015, this issue was remanded by the Board for further development.

This case is contained in an electronic claims file on the Veterans Benefits Management System.  Additional relevant records are located in Virtual VA.  

The Board adds that in April 2014 and May 2015, it referred the issues of entitlement to service connection for a sleep disorder and chronic fatigue syndrome, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), to the agency of original jurisdiction (AOJ) for appropriate action.  While these claims were acknowledged by the Appeals Management Center in a December 2015 memorandum, they have not yet been adjudicated, and are therefore again referred to the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Court of Appeals for Veterans Claims (the Court) issued an Order granting a Joint Motion for Partial Remand which directed that the Veteran's PFB claim be remanded in order for a VA medical examination to be obtained to retrospectively assess the severity of the Veteran's PFB for the entire period covered by the appeal, April 28, 1971 to the present.  In April 2014, the Board remanded the claim in order to obtain a medical opinion in compliance with the Joint Motion.  The Veteran appeared for a VA skin examination in May 2014, and a Skin Diseases Disability Benefits Questionnaire (DBQ) was completed, but unfortunately the examiner made no attempt to provide the requested retrospective analysis and failed to provide enough information for the Board to adequately evaluate the current severity of the Veteran's PFB.  

The issue was remanded in May 2015 in order to obtain a new VA examination which adequately addressed the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A new VA examination was held in July 2015.  The VA examiner completed a Skin Diseases DBQ, but did not address the questions posed by the Board in its remand, including the severity of the Veteran's PFB since 1971.  An addendum medical opinion was obtained, but the November 2015 response only reiterated the findings regarding the Veteran's current affected body area, and did not address the retrospective severity of the condition.

The Board acknowledges that the questions it has posed regarding the Veteran's condition from 1971 to the present are unusual and may be difficult for a physician to evaluate.  Nevertheless, VA is legally obligated to obtain a medical opinion addressing the Veteran's past symptoms for the entire period on appeal before this issue can be properly readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin diseases examination to ascertain the nature and severity of his pseudofolliculitis barbae (PFB).  To the extent possible, the examination should be conducted during an active or "flare up" stage of the condition.  If it is not feasible to schedule the Veteran for an examination during a period of flare-up, the examiner must be advised that the Veteran's lay statements regarding the severity of his symptoms during flare-up must be considered. 

In addition to completing a DBQ for this disability, the examiner must also address the following specific questions.  It is pointed out that in February 2005 the Veteran was granted entitlement to service connection for PFB with an effective date of April 28, 1971.  VA must therefore retroactively evaluate the severity of his condition from 1971 to the present.  To the extent possible, the examiner is asked to address each the following:

(a) The degree to which the Veteran's PFB manifested in exfoliation, crusting, systemic or nervous manifestations, repugnancy, itching, lesions, disfigurement, tissue loss, and/or asymmetry from 1971 to the present.  

(b) The percentage of the body affected by the Veteran's PFB and the percentage of exposed area that has been affected by PFB from 1971 to the present, to include as it currently manifests.

(c) The extent to which treatment for PFB has required systemic therapy, such as corticosteroids or other immunosuppressive drugs from 1971 to the present.  

(d) The nature and extent of any scarring caused by the PFB from 1971 to the present, to include whether such scars, if present, are unstable and/or painful.

(e) The extent to which the Veteran's PFB has caused any limitation of function of the neck, or any adverse effects on the Veteran's employability from 1971 to the present.

In making this retrospective assessment, the examiner should take into consideration the current medical examination, the Veteran's own reported history, and any additional information that may be obtained through reviewing treatment records and competent lay statements that have been associated with the claims file.  If the Veteran's disability has not changed in severity from 1971 to the present, please state so.

The claims folder must be provided to and reviewed by the examiner.  If the examiner cannot provide any part of the requested retroactive assessment without resorting to speculation, he or she should expressly indicate this and explain why.

2.  After the examination report has been completed, if the requested medical opinion does not specifically address the questions listed above, the opinion must be returned to the examiner for full compliance with the remand instructions.

3.  Readjudicate the Veteran's claim for an initial rating greater than 10 percent for PFB with consideration of all pertinent rating criteria effective since April 28, 1971, as appropriate.  If any benefit remains denied, the AOJ should issue a Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







